


Exhibit 10.5

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made effective as of
_________________ ____, ______ by and between ______________________, a
California corporation (the “Company”), and _________________________
(“Indemnitee”).

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers and directors to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited;

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to continue to serve as officers and directors
without additional protection; and

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors so as to provide them
with the maximum protection permitted by law.

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:


1.             INDEMNIFICATION.


(A)           THIRD PARTY PROCEEDINGS. THE COMPANY SHALL INDEMNIFY INDEMNITEE IF
INDEMNITEE IS OR WAS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY
THREATENED, PENDING OR COMPLETED ACTION OR PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE (OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE
COMPANY) BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR, OFFICER,
EMPLOYEE OR AGENT OF THE COMPANY, OR ANY SUBSIDIARY OF THE COMPANY, BY REASON OF
ANY ACTION OR INACTION ON THE PART OF INDEMNITEE WHILE AN OFFICER OR DIRECTOR OR
BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, AGAINST EXPENSES
(INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT (IF
SUCH SETTLEMENT IS APPROVED IN ADVANCE BY THE COMPANY, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD) ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN
CONNECTION WITH SUCH ACTION OR PROCEEDING IF INDEMNITEE ACTED IN GOOD FAITH AND
IN A MANNER INDEMNITEE BELIEVED TO BE IN THE BEST INTERESTS OF THE COMPANY, AND,
WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD NO REASONABLE CAUSE TO
BELIEVE INDEMNITEE’S CONDUCT WAS UNLAWFUL. THE TERMINATION OF ANY ACTION OR
PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION, OR UPON A PLEA OF NOLO
CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A PRESUMPTION THAT
(I) INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH INDEMNITEE
REASONABLY BELIEVED TO BE IN THE BEST INTERESTS OF THE COMPANY, OR (II) WITH
RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, INDEMNITEE HAD REASONABLE CAUSE TO
BELIEVE THAT INDEMNITEE’S CONDUCT WAS UNLAWFUL.

--------------------------------------------------------------------------------


 


(B)           PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. THE COMPANY SHALL
INDEMNIFY INDEMNITEE IF INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE MADE
A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION OR PROCEEDING BY OR IN
THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO PROCURE A JUDGMENT
IN ITS FAVOR BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, OR ANY SUBSIDIARY OF THE COMPANY, BY
REASON OF ANY ACTION OR INACTION ON THE PART OF INDEMNITEE WHILE AN OFFICER OR
DIRECTOR OR BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS SERVING AT THE
REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER
CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, AGAINST
EXPENSES (INCLUDING ATTORNEYS’ FEES) AND, TO THE FULLEST EXTENT PERMITTED BY
LAW, AMOUNTS PAID IN SETTLEMENT, IN EACH CASE TO THE EXTENT ACTUALLY AND
REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH THE DEFENSE OR SETTLEMENT
OF SUCH ACTION OR PROCEEDING IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER
INDEMNITEE BELIEVED TO BE IN THE BEST INTERESTS OF THE COMPANY AND ITS
SHAREHOLDERS.


2.             EXPENSES; INDEMNIFICATION PROCEDURE.


(A)           ADVANCEMENT OF EXPENSES. THE COMPANY SHALL ADVANCE ALL EXPENSES
INCURRED BY INDEMNITEE IN CONNECTION WITH THE INVESTIGATION, DEFENSE, SETTLEMENT
OR APPEAL OF ANY CIVIL OR CRIMINAL ACTION OR PROCEEDING REFERENCED IN
SECTION 1(A) OR (B) HEREOF (BUT NOT AMOUNTS ACTUALLY PAID IN SETTLEMENT OF ANY
SUCH ACTION OR PROCEEDING). INDEMNITEE HEREBY UNDERTAKES TO REPAY SUCH AMOUNTS
ADVANCED ONLY IF, AND TO THE EXTENT THAT, IT SHALL ULTIMATELY BE DETERMINED THAT
INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY AS AUTHORIZED
HEREBY. THE ADVANCES TO BE MADE HEREUNDER SHALL BE PAID BY THE COMPANY TO
INDEMNITEE WITHIN TWENTY (20) DAYS FOLLOWING DELIVERY OF A WRITTEN REQUEST
THEREFOR BY INDEMNITEE TO THE COMPANY.


(B)           NOTICE/COOPERATION BY INDEMNITEE. INDEMNITEE SHALL, AS A CONDITION
PRECEDENT TO HIS RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT, GIVE THE COMPANY
NOTICE IN WRITING AS SOON AS PRACTICABLE OF ANY CLAIM MADE AGAINST INDEMNITEE
FOR WHICH INDEMNIFICATION WILL OR COULD BE SOUGHT UNDER THIS AGREEMENT. NOTICE
TO THE COMPANY SHALL BE DIRECTED TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY
AT THE ADDRESS SHOWN ON THE SIGNATURE PAGE OF THIS AGREEMENT (OR SUCH OTHER
ADDRESS AS THE COMPANY SHALL DESIGNATE IN WRITING TO INDEMNITEE). NOTICE SHALL
BE DEEMED RECEIVED THREE BUSINESS DAYS AFTER THE DATE POSTMARKED IF SENT BY
DOMESTIC CERTIFIED OR REGISTERED MAIL, PROPERLY ADDRESSED; OTHERWISE NOTICE
SHALL BE DEEMED RECEIVED WHEN SUCH NOTICE SHALL ACTUALLY BE RECEIVED BY THE
COMPANY. IN ADDITION, INDEMNITEE SHALL GIVE THE COMPANY SUCH INFORMATION AND
COOPERATION AS IT MAY REASONABLY REQUIRE AND AS SHALL BE WITHIN INDEMNITEE’S
POWER.


(C)           PROCEDURE. ANY INDEMNIFICATION PROVIDED FOR IN SECTION 1 SHALL BE
MADE NO LATER THAN FORTY-FIVE (45) DAYS AFTER RECEIPT OF THE WRITTEN REQUEST OF
INDEMNITEE. IF A CLAIM UNDER THIS AGREEMENT, UNDER ANY STATUTE, OR UNDER ANY
PROVISION OF THE COMPANY’S ARTICLES OF INCORPORATION OR BY-LAWS PROVIDING FOR
INDEMNIFICATION, IS NOT PAID IN FULL BY THE COMPANY WITHIN FORTY-FIVE (45) DAYS
AFTER A WRITTEN REQUEST FOR PAYMENT THEREOF HAS FIRST BEEN RECEIVED BY THE
COMPANY, INDEMNITEE MAY, BUT NEED NOT, AT ANY TIME THEREAFTER BRING AN ACTION
AGAINST THE COMPANY TO RECOVER THE UNPAID AMOUNT OF THE CLAIM AND, SUBJECT TO
SECTION 13 OF THIS AGREEMENT, INDEMNITEE SHALL ALSO BE ENTITLED TO BE PAID FOR
THE EXPENSES (INCLUDING ATTORNEYS’ FEES) OF BRINGING SUCH ACTION. IT SHALL BE A
DEFENSE TO ANY SUCH ACTION (OTHER THAN AN ACTION BROUGHT TO ENFORCE A CLAIM FOR
EXPENSES INCURRED IN CONNECTION WITH ANY ACTION OR PROCEEDING IN ADVANCE OF ITS
FINAL DISPOSITION) THAT INDEMNITEE HAS NOT MET THE

 

-2-

--------------------------------------------------------------------------------


 


STANDARDS OF CONDUCT WHICH MAKE IT PERMISSIBLE UNDER APPLICABLE LAW FOR THE
COMPANY TO INDEMNIFY INDEMNITEE FOR THE AMOUNT CLAIMED, AND INDEMNITEE SHALL BE
ENTITLED TO RECEIVE INTERIM PAYMENTS OF EXPENSES PURSUANT TO SUBSECTION 2(A)
UNLESS AND UNTIL SUCH DEFENSE MAY BE FINALLY ADJUDICATED BY COURT ORDER OR
JUDGMENT FROM WHICH NO FURTHER RIGHT OF APPEAL EXISTS. IT IS THE PARTIES’
INTENTION THAT IF THE COMPANY CONTESTS INDEMNITEE’S RIGHT TO INDEMNIFICATION,
THE QUESTION OF INDEMNITEE’S RIGHT TO INDEMNIFICATION SHALL BE FOR THE COURT TO
DECIDE, AND NEITHER THE FAILURE OF THE COMPANY (INCLUDING ITS BOARD OF
DIRECTORS, ANY COMMITTEE OR SUBGROUP OF THE BOARD OF DIRECTORS, INDEPENDENT
LEGAL COUNSEL, OR ITS SHAREHOLDERS) TO HAVE MADE A DETERMINATION THAT
INDEMNIFICATION OF INDEMNITEE IS PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE
HAS MET THE APPLICABLE STANDARD OF CONDUCT REQUIRED BY APPLICABLE LAW, NOR AN
ACTUAL DETERMINATION BY THE COMPANY (INCLUDING ITS BOARD OF DIRECTORS, ANY
COMMITTEE OR SUBGROUP OF THE BOARD OF DIRECTORS, INDEPENDENT LEGAL COUNSEL, OR
ITS SHAREHOLDERS) THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF
CONDUCT, SHALL CREATE A PRESUMPTION THAT INDEMNITEE HAS OR HAS NOT MET THE
APPLICABLE STANDARD OF CONDUCT.


(D)           NOTICE TO INSURERS. IF, AT THE TIME OF THE RECEIPT OF A NOTICE OF
A CLAIM PURSUANT TO SECTION 2(B) HEREOF, THE COMPANY HAS DIRECTOR AND OFFICER
LIABILITY INSURANCE IN EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF THE
COMMENCEMENT OF SUCH PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN THE RESPECTIVE POLICIES. THE COMPANY SHALL THEREAFTER
TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF
OF THE INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN
ACCORDANCE WITH THE TERMS OF SUCH POLICIES.


(E)           SELECTION OF COUNSEL. IN THE EVENT THE COMPANY SHALL BE OBLIGATED
UNDER SECTION 2(A) HEREOF TO PAY THE EXPENSES OF ANY PROCEEDING AGAINST
INDEMNITEE, THE COMPANY, IF APPROPRIATE, SHALL BE ENTITLED TO ASSUME THE DEFENSE
OF SUCH PROCEEDING, WITH COUNSEL APPROVED BY INDEMNITEE, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD, UPON THE DELIVERY TO INDEMNITEE OF WRITTEN NOTICE
OF ITS ELECTION SO TO DO. AFTER DELIVERY OF SUCH NOTICE, APPROVAL OF SUCH
COUNSEL BY INDEMNITEE AND THE RETENTION OF SUCH COUNSEL BY THE COMPANY, THE
COMPANY WILL NOT BE LIABLE TO INDEMNITEE UNDER THIS AGREEMENT FOR ANY FEES OF
COUNSEL SUBSEQUENTLY INCURRED BY INDEMNITEE WITH RESPECT TO THE SAME PROCEEDING,
PROVIDED THAT (I) INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY HIS COUNSEL IN ANY
SUCH PROCEEDING AT INDEMNITEE’S EXPENSE; AND (II) IF (A) THE EMPLOYMENT OF
COUNSEL BY INDEMNITEE HAS BEEN PREVIOUSLY AUTHORIZED BY THE COMPANY,
(B) INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT OF
INTEREST BETWEEN THE COMPANY AND INDEMNITEE IN THE CONDUCT OF ANY SUCH DEFENSE
OR (C) THE COMPANY SHALL NOT, IN FACT, HAVE EMPLOYED COUNSEL TO ASSUME THE
DEFENSE OF SUCH PROCEEDING, THEN THE FEES AND EXPENSES OF INDEMNITEE’S COUNSEL
SHALL BE AT THE EXPENSE OF THE COMPANY.


3.             ADDITIONAL INDEMNIFICATION RIGHTS; NONEXCLUSIVITY.


(A)           SCOPE. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
COMPANY HEREBY AGREES TO INDEMNIFY THE INDEMNITEE TO THE FULLEST EXTENT
PERMITTED BY LAW, NOTWITHSTANDING THAT SUCH INDEMNIFICATION IS NOT SPECIFICALLY
AUTHORIZED BY THE OTHER PROVISIONS OF THIS AGREEMENT, THE COMPANY’S ARTICLES OF
INCORPORATION, THE COMPANY’S BY-LAWS OR BY STATUTE. IN THE EVENT OF ANY CHANGE,
AFTER THE DATE OF THIS AGREEMENT, IN ANY APPLICABLE LAW, STATUTE OR RULE WHICH
EXPANDS THE RIGHT OF A CALIFORNIA CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD
OF DIRECTORS, AN OFFICER OR OTHER CORPORATE AGENT, SUCH CHANGES SHALL BE, IPSO
FACTO, WITHIN THE PURVIEW OF INDEMNITEE’S RIGHTS AND

 

-3-

--------------------------------------------------------------------------------


 


COMPANY’S OBLIGATIONS, UNDER THIS AGREEMENT. IN THE EVENT OF ANY CHANGE IN ANY
APPLICABLE LAW, STATUTE OR RULE WHICH NARROWS THE RIGHT OF A CALIFORNIA
CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD OF DIRECTORS, AN OFFICER OR OTHER
CORPORATE AGENT, SUCH CHANGES, TO THE EXTENT REQUIRED BY SUCH LAW, STATUTE OR
RULE TO BE APPLIED TO THIS AGREEMENT, SHALL HAVE THE EFFECT ON THIS AGREEMENT
AND THE PARTIES’ RIGHTS AND OBLIGATIONS HEREUNDER AS IS REQUIRED BY SUCH LAW,
STATUTE OR RULE.


(B)           NONEXCLUSIVITY. THE INDEMNIFICATION PROVIDED BY THIS AGREEMENT
SHALL NOT BE DEEMED EXCLUSIVE OF ANY RIGHTS TO WHICH INDEMNITEE MAY BE ENTITLED
UNDER THE COMPANY’S ARTICLES OF INCORPORATION, ITS BY-LAWS, ANY AGREEMENT, ANY
VOTE OF SHAREHOLDERS OR DISINTERESTED DIRECTORS, THE CALIFORNIA GENERAL
CORPORATION LAW, OR OTHERWISE, BOTH AS TO ACTION IN INDEMNITEE’S OFFICIAL
CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE HOLDING SUCH OFFICE. THE
INDEMNIFICATION PROVIDED UNDER THIS AGREEMENT SHALL CONTINUE AS TO INDEMNITEE
FOR ANY ACTION TAKEN OR NOT TAKEN WHILE SERVING IN AN INDEMNIFIED CAPACITY EVEN
THOUGH HE MAY HAVE CEASED TO SERVE IN SUCH CAPACITY AT THE TIME OF ANY ACTION OR
OTHER COVERED PROCEEDING.


4.             PARTIAL INDEMNIFICATION. IF INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR SOME OR A
PORTION OF THE EXPENSES, JUDGMENTS, FINES OR PENALTIES ACTUALLY OR REASONABLY
INCURRED BY HIM IN THE INVESTIGATION, DEFENSE, APPEAL OR SETTLEMENT OF ANY CIVIL
OR CRIMINAL ACTION OR PROCEEDING, BUT NOT, HOWEVER, FOR THE TOTAL AMOUNT
THEREOF, THE COMPANY SHALL NEVERTHELESS INDEMNIFY INDEMNITEE FOR THE PORTION OF
SUCH EXPENSES, JUDGMENTS, FINES OR PENALTIES TO WHICH INDEMNITEE IS ENTITLED.


5.             MUTUAL ACKNOWLEDGEMENT. BOTH THE COMPANY AND INDEMNITEE
ACKNOWLEDGE THAT IN CERTAIN INSTANCES, FEDERAL LAW OR APPLICABLE PUBLIC POLICY
MAY PROHIBIT THE COMPANY FROM INDEMNIFYING ITS DIRECTORS AND OFFICERS UNDER THIS
AGREEMENT OR OTHERWISE. INDEMNITEE UNDERSTANDS AND ACKNOWLEDGES THAT THE COMPANY
HAS UNDERTAKEN OR MAY BE REQUIRED IN THE FUTURE TO UNDERTAKE WITH THE SECURITIES
AND EXCHANGE COMMISSION TO SUBMIT THE QUESTION OF INDEMNIFICATION TO A COURT IN
CERTAIN CIRCUMSTANCES FOR A DETERMINATION OF THE COMPANY’S RIGHT UNDER PUBLIC
POLICY TO INDEMNIFY INDEMNITEE.


6.             DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE. THE COMPANY SHALL,
FROM TIME TO TIME, MAKE THE GOOD FAITH DETERMINATION WHETHER OR NOT IT IS
PRACTICABLE FOR THE COMPANY TO OBTAIN AND MAINTAIN A POLICY OR POLICIES OF
INSURANCE WITH REPUTABLE INSURANCE COMPANIES PROVIDING THE OFFICERS AND
DIRECTORS OF THE COMPANY WITH COVERAGE FOR LOSSES FROM WRONGFUL ACTS, OR TO
ENSURE THE COMPANY’S PERFORMANCE OF ITS INDEMNIFICATION OBLIGATIONS UNDER THIS
AGREEMENT. AMONG OTHER CONSIDERATIONS, THE COMPANY WILL WEIGH THE COSTS OF
OBTAINING SUCH INSURANCE COVERAGE AGAINST THE PROTECTION AFFORDED BY SUCH
COVERAGE. IN ALL POLICIES OF DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE,
INDEMNITEE SHALL BE NAMED AS AN INSURED IN SUCH A MANNER AS TO PROVIDE
INDEMNITEE THE SAME RIGHTS AND BENEFITS AS ARE ACCORDED TO THE MOST FAVORABLY
INSURED OF THE COMPANY’S DIRECTORS, IF INDEMNITEE IS A DIRECTOR; OR OF THE
COMPANY’S OFFICERS, IF INDEMNITEE IS NOT A DIRECTOR OF THE COMPANY BUT IS AN
OFFICER; OR OF THE COMPANY’S KEY EMPLOYEES, IF INDEMNITEE IS NOT AN OFFICER OR
DIRECTOR BUT IS A KEY EMPLOYEE. NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL
HAVE NO OBLIGATION TO OBTAIN OR MAINTAIN SUCH INSURANCE IF THE COMPANY
DETERMINES IN GOOD FAITH THAT SUCH INSURANCE IS NOT REASONABLY AVAILABLE, IF THE
PREMIUM COSTS FOR SUCH INSURANCE ARE DISPROPORTIONATE TO THE AMOUNT OF COVERAGE
PROVIDED, IF THE COVERAGE PROVIDED BY SUCH INSURANCE IS LIMITED BY EXCLUSIONS SO
AS TO

 

-4-

--------------------------------------------------------------------------------


 


PROVIDE AN INSUFFICIENT BENEFIT, OR IF INDEMNITEE IS COVERED BY SIMILAR
INSURANCE MAINTAINED BY A SUBSIDIARY OR PARENT OF THE COMPANY.


7.             SEVERABILITY. NOTHING IN THIS AGREEMENT IS INTENDED TO REQUIRE OR
SHALL BE CONSTRUED AS REQUIRING THE COMPANY TO DO OR FAIL TO DO ANY ACT IN
VIOLATION OF APPLICABLE LAW. THE COMPANY’S INABILITY, PURSUANT TO COURT ORDER,
TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT CONSTITUTE A BREACH OF
THIS AGREEMENT. THE PROVISIONS OF THIS AGREEMENT SHALL BE SEVERABLE AS PROVIDED
IN THIS SECTION 7. IF THIS AGREEMENT OR ANY PORTION HEREOF SHALL BE INVALIDATED
ON ANY GROUND BY ANY COURT OF COMPETENT JURISDICTION, THEN THE COMPANY SHALL
NEVERTHELESS INDEMNIFY INDEMNITEE TO THE FULL EXTENT PERMITTED BY ANY APPLICABLE
PORTION OF THIS AGREEMENT THAT SHALL NOT HAVE BEEN INVALIDATED, AND THE BALANCE
OF THIS AGREEMENT NOT SO INVALIDATED SHALL BE ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS.


8.             EXCEPTIONS. ANY OTHER PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF
THIS AGREEMENT:


(A)           EXCLUDED ACTS. TO INDEMNIFY INDEMNITEE FOR ANY ACTS OR OMISSIONS
OR TRANSACTIONS FROM WHICH A DIRECTOR MAY NOT BE RELIEVED OF LIABILITY UNDER THE
CALIFORNIA GENERAL CORPORATION LAW.


(B)           CLAIMS INITIATED BY INDEMNITEE. TO INDEMNIFY OR ADVANCE EXPENSES
TO INDEMNITEE WITH RESPECT TO PROCEEDINGS OR CLAIMS INITIATED OR BROUGHT
VOLUNTARILY BY INDEMNITEE AND NOT BY WAY OF DEFENSE, EXCEPT WITH RESPECT TO
PROCEEDINGS BROUGHT TO ESTABLISH OR ENFORCE A RIGHT TO INDEMNIFICATION UNDER
THIS AGREEMENT OR ANY OTHER STATUTE OR LAW OR OTHERWISE AS REQUIRED UNDER
SECTION 317 OF THE CALIFORNIA GENERAL CORPORATION LAW, BUT SUCH INDEMNIFICATION
OR ADVANCEMENT OF EXPENSES MAY BE PROVIDED BY THE COMPANY IN SPECIFIC CASES IF
THE BOARD OF DIRECTORS HAS APPROVED THE INITIATION OR BRINGING OF SUCH SUIT; OR


(C)           LACK OF GOOD FAITH. TO INDEMNIFY INDEMNITEE FOR ANY EXPENSES
INCURRED BY THE INDEMNITEE WITH RESPECT TO ANY PROCEEDING INSTITUTED BY
INDEMNITEE TO ENFORCE OR INTERPRET THIS AGREEMENT, IF A COURT OF COMPETENT
JURISDICTION DETERMINES THAT EACH OF THE MATERIAL ASSERTIONS MADE BY THE
INDEMNITEE IN SUCH PROCEEDING WAS NOT MADE IN GOOD FAITH OR WAS FRIVOLOUS; OR


(D)           INSURED CLAIMS. TO INDEMNIFY INDEMNITEE FOR EXPENSES OR
LIABILITIES OF ANY TYPE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, JUDGMENTS,
FINES, ERISA EXCISE TAXES OR PENALTIES, AND AMOUNTS PAID IN SETTLEMENT) WHICH
HAVE BEEN PAID DIRECTLY TO INDEMNITEE BY AN INSURANCE CARRIER UNDER A POLICY OF
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE MAINTAINED BY THE COMPANY; OR


(E)           CLAIMS UNDER SECTION 16(B). TO INDEMNIFY INDEMNITEE FOR EXPENSES
AND THE PAYMENT OF PROFITS ARISING FROM THE PURCHASE AND SALE BY INDEMNITEE OF
SECURITIES IN VIOLATION OF SECTION 16(B) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED, OR ANY SIMILAR SUCCESSOR STATUTE.


9.             EFFECTIVENESS OF AGREEMENT. TO THE EXTENT THAT THE
INDEMNIFICATION PERMITTED UNDER THE TERMS OF CERTAIN PROVISIONS OF THIS
AGREEMENT EXCEEDS THE SCOPE OF THE INDEMNIFICATION EXPRESSLY PERMITTED BY
SECTION 317 OF THE CALIFORNIA GENERAL CORPORATION LAW, SUCH PROVISIONS SHALL NOT
BE EFFECTIVE UNLESS AND UNTIL THE COMPANY’S ARTICLES OF INCORPORATION AUTHORIZE
SUCH ADDITIONAL RIGHTS OF


 


-5-

--------------------------------------------------------------------------------



 


INDEMNIFICATION. IN ALL OTHER RESPECTS, THE BALANCE OF THIS AGREEMENT SHALL BE
EFFECTIVE AS OF THE DATE SET FORTH ON THE FIRST PAGE AND MAY APPLY TO ACTS OR
OMISSIONS OF INDEMNITEE WHICH OCCURRED PRIOR TO SUCH DATE IF INDEMNITEE WAS AN
OFFICER, DIRECTOR, EMPLOYEE OR OTHER AGENT OF THE COMPANY, OR WAS SERVING AT THE
REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER
CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, AT THE TIME
SUCH ACT OR OMISSION OCCURRED.


10.          CONSTRUCTION OF CERTAIN PHRASES.


(A)           FOR PURPOSES OF THIS AGREEMENT, REFERENCES TO THE “COMPANY” SHALL
ALSO INCLUDE, IN ADDITION TO THE RESULTING CORPORATION, ANY CONSTITUENT
CORPORATION (INCLUDING ANY CONSTITUENT OF A CONSTITUENT) ABSORBED IN A
CONSOLIDATION OR MERGER WHICH, IF ITS SEPARATE EXISTENCE HAD CONTINUED, WOULD
HAVE HAD POWER AND AUTHORITY TO INDEMNIFY ITS DIRECTORS, OFFICERS, EMPLOYEES OR
AGENTS, SO THAT IF INDEMNITEE IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT
OF SUCH CONSTITUENT CORPORATION, OR IS OR WAS SERVING AT THE REQUEST OF SUCH
CONSTITUENT CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER
CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, INDEMNITEE
SHALL STAND IN THE SAME POSITION UNDER THE PROVISIONS OF THIS AGREEMENT WITH
RESPECT TO THE RESULTING OR SURVIVING CORPORATION AS INDEMNITEE WOULD HAVE WITH
RESPECT TO SUCH CONSTITUENT CORPORATION IF ITS SEPARATE EXISTENCE HAD CONTINUED.


(B)           FOR PURPOSES OF THIS AGREEMENT, REFERENCES TO “OTHER ENTERPRISES”
SHALL INCLUDE EMPLOYEE BENEFIT PLANS; REFERENCES TO “FINES” SHALL INCLUDE ANY
EXCISE TAXES ASSESSED ON INDEMNITEE WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN;
AND REFERENCES TO “SERVING AT THE REQUEST OF THE COMPANY” SHALL INCLUDE ANY
SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY WHICH IMPOSES
DUTIES ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR, OFFICER, EMPLOYEE OR AGENT
WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN, ITS PARTICIPANTS, OR BENEFICIARIES.


11.          COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL.


12.          SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON THE
COMPANY AND ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF
INDEMNITEE AND INDEMNITEE’S ESTATE, HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS.


13.          ATTORNEYS’ FEES. IN THE EVENT THAT ANY ACTION IS INSTITUTED BY
INDEMNITEE UNDER THIS AGREEMENT TO ENFORCE OR INTERPRET ANY OF THE TERMS HEREOF,
INDEMNITEE SHALL BE ENTITLED TO BE PAID ALL COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES, INCURRED BY INDEMNITEE WITH RESPECT TO SUCH ACTION,
UNLESS AS A PART OF SUCH ACTION, A COURT OF COMPETENT JURISDICTION DETERMINES
THAT EACH OF THE MATERIAL ASSERTIONS MADE BY INDEMNITEE AS A BASIS FOR SUCH
ACTION WERE NOT MADE IN GOOD FAITH OR WERE FRIVOLOUS. IN THE EVENT OF AN ACTION
INSTITUTED BY OR IN THE NAME OF THE COMPANY UNDER THIS AGREEMENT OR TO ENFORCE
OR INTERPRET ANY OF THE TERMS OF THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO
BE PAID ALL COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED
BY INDEMNITEE IN DEFENSE OF SUCH ACTION (INCLUDING WITH RESPECT TO INDEMNITEE’S
COUNTERCLAIMS AND CROSS-CLAIMS MADE IN SUCH ACTION), UNLESS AS A PART OF SUCH
ACTION THE COURT DETERMINES THAT EACH OF INDEMNITEE’S MATERIAL DEFENSES TO SUCH
ACTION WERE MADE IN BAD FAITH OR WERE FRIVOLOUS.

 

-6-

--------------------------------------------------------------------------------


 


14.          NOTICE. ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED DULY GIVEN (I) IF
DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY ADDRESSEE, ON THE DATE OF SUCH
RECEIPT, OR (II) IF MAILED BY DOMESTIC CERTIFIED OR REGISTERED MAIL WITH POSTAGE
PREPAID, ON THE THIRD BUSINESS DAY AFTER THE DATE POSTMARKED. ADDRESSES FOR
NOTICE TO EITHER PARTY ARE AS SHOWN ON THE SIGNATURE PAGE OF THIS AGREEMENT, OR
AS SUBSEQUENTLY MODIFIED BY WRITTEN NOTICE.


15.          CONSENT TO JURISDICTION. THE COMPANY AND INDEMNITEE EACH HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA
FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR PROCEEDING WHICH ARISES OUT OF
OR RELATES TO THIS AGREEMENT AND AGREE THAT ANY ACTION INSTITUTED UNDER THIS
AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF THE STATE OF CALIFORNIA.


16.          CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND ITS
PROVISIONS CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA AS
APPLIED TO CONTRACTS BETWEEN CALIFORNIA RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN CALIFORNIA.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

(type name)

 

 

 

 

 

 

 

 

 

 

 

(signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(address)

 

 

 

 

-7-

--------------------------------------------------------------------------------

